Order,Supreme Court, New York County, entered on February 26, 1974, unanimously reversed, on the facts and in the exercise of discretion and the interest of justice, without costs and without disbursements, and respondent-appellant’s motion to vacate a default judgment taken against it granted. This proceeding is brought to stay arbitration arising out of a motor vehicle accident. There is an impressive affidavit of merit which recites that respondent-appellant Boston Old Colonial Insurance Company was formerly the carrier covering a vehicle owned by Carolyn Moore and driven by Henry Moore. The policy had been cancelled for nonpayment some months before the subject accident, and all requirements in respect of notice had been observed. Respondent Mañero, involved in the accident with the Moores’ car, had demanded arbitration from petitioner Allcity Insurance Company, which moved against both Mañero and Boston for a stay. Default was taken against Boston when, allegedly, it failed to appear in court several times without explanation. Boston claims never to have received any notice of the impending trial except *691by a letter from Manero’s attorney, claimed to have arrived on the day the default was taken. It appears that justice will best be served in these circumstances by permitting Boston to have its day in court. Concur — McGivern, P. J., Markewich, Murphy, Lupiano and Macken, JJ.